DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              GEICO GENERAL INSURANCE COMPANY,
                          Appellant,

                                    v.

   TOTAL ORTHOPEDICS CARE, P.A., a/a/o BRANDON PORTER,
                       Appellee.

                              No. 4D21-459

                              [June 30, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Mardi Levey Cohen, Judge; L.T. Case No. COCE16-
020839 and CACE19-6305.

   Michael A. Rosenberg, Thomas L. Hunker and Peter Weinstein of Cole,
Scott & Kissane, P.A., Plantation, for appellant.

   David B. Pakula of David B. Pakula, P.A., Pembroke Pines and Amir
Fleischer of Marks & Fleischer, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed. See Geico Indem. Co. v. Muransky Chiropractic, P.A., No.
4D21-0457 (Fla. 4th DCA June 24, 2021).

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.